DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 5, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the volume is a first volume and the conductive trace is a first conductive trace; and wherein the cover at least partly encloses a second volume that is different from the first volume, the second volume for holding air over a second conductive trace.”

             With respect to claim 14, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the cover comprises a first indentation that defines the volume at least partly and a second indentation that defines a secured volume at least partly, the first indentation being separated from the second indentation by 78 mils microns) or less at a point on the circuit board containing electrical contacts for the conductive traces.”




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (U.S. Publication No. 2014/0253109 A1).


 With respect to claim 1, Singh et al. discloses an apparatus comprising:
a cover to shield [378] (see metal shield shown in Fig. 19), at least partly, a conductive trace on a surface of a circuit board from electromagnetic interference (see circuit board 1900 shown in Fig. 19; para 0152, lines 1-4), the cover comprising a conductive surface that faces the conductive
trace (para 0155, lines 1-5), the cover at least partly enclosing a volume over the conductive trace (para 0155, lines 1-5), the volume for holding air over the conductive trace (para 0103, lines 1-4; the opening can be used to hold air since it’s an air gap); and one or more contacts that electrically (para 0028, lines 1-14).

With respect to claim 2, Singh et al. discloses the apparatus of claim 1, wherein the cover comprises an indentation that defines the volume at least partly (see metal shield 378 with an opening 903 shown in Fig. 19).


With respect to claim 4, Singh et al. discloses the apparatus of claim 1, wherein the cover comprises multiple indentations (see opening 903 shown in Fig. 19), with one of the indentations defining the volume at least partly and with others of the indentations defining other volumes over other conductive traces (para 0155, lines 1-5), each of the other volumes for holding air over a corresponding conductive trace (para 0103, lines 1-4).


               With respect to claim 8, Singh et al. discloses the apparatus of claim 1, wherein the cover is configured to hold the air in direct contact with the conductive trace (para 0103, lines 1-4; the opening can be used to hold air since it’s an air gap).

With respect to claim 9, Singh et al. discloses the apparatus of claim 1, wherein the one or more contacts are integral parts of the cover (para 0028, lines 1-14).

With respect to claim 10, Singh et al. discloses the apparatus of claim 1, wherein the one or more contacts are separate components from the cover (para 0028, lines 1-14).

With respect to claim 11, Singh et al. discloses the apparatus of claim 1, wherein the conductive surface comprises at least one of the following: copper, aluminum; gold; silver, an alloy of copper, aluminum, gold, or silver; or a nickel—cobalt ferrous alloy (para 0139, lines 1-6).

  With respect to claim 12, Singh et al. discloses the apparatus of claim 1, wherein an entirety of the cover comprises conductive material, the conductive material forming the conductive surface (see element 378 which is the metal shield covering  entire surface shown in Fig. 19).

With respect to claim 13, Singh et al. discloses the apparatus of claim 1, wherein the cover comprises a non-conductive material, the conductive surface being connected to the non-conductive material (para 0139, lines 1-6).


With respect to claim 15, Singh et al. discloses the apparatus of claim 1, wherein the apparatus is configured for removal from the circuit board (para 0011, lines 1-4).

With respect to claim 16, Singh et al. discloses the apparatus of claim 1, wherein the apparatus is not an integral part of the circuit board (para 0011, lines 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Publication No. 2014/0253109 A1).

         With respect to claim 3, The apparatus of claim 2, wherein the indentation has a lateral width but does not disclose a particular range for this parameter.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a lateral width that is between 3 mils (76.2 microns) and 30 mils (762 microns) inclusive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866